Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 5/12/2022 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.


Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Freezing the pie filling and freezing the topper food item in the mold tray compartments”. The way the claim is written, it appears that the pie filling and the topper food are frozen together in the mold tray compartments. However, this interpretation is in conflict with the instant spec which indicates that the pie filling and the topper food are frozen separately(see paragraph 44). Therefore, for clarity of the record, the office recommends amending the claim to recite “freezing the pie filling in the container”.
Claim 9 recites the limitation "the defrosted pie filling" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Line 1 merely recites “at least partially defrosting the pie filling” and not producing a “defrosted pie filling” as recite in line 2. 
Claim 10 recites “Freezing the pie filling and freezing the topper food item in the mold tray compartments”. The way the claim is written it appears that the pie filling and the topper food is frozen together in the mold tray compartments. However, this interpretation is in conflict with the instant spec which indicates that the pie filling and the topper food are frozen separately(see paragraph 44). Therefore, for clarity of the record, the office recommends amending the claim to recite “freezing the pie filling in the bag”.
Claim 16 recites the limitation "the defrosted pie filling" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Line 1 merely recites “at least partially defrosting the pie filling” and not producing a “defrosted pie filling” as recite in line 2. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooking for my Soul.com(Cast Iron Skillet Shepherd’s Pie cookingformysoul.com/cast-iron-skillet-shepherds-pie/) in view of Just Bento.com(Individual portion frozen shepherd’s pies(or any kind of casserole dish).
Regarding claims 1,2, Cooking teaches a method for making a food product, the method comprising(p.12, Make it Ahead, second bullet):
Preparing, cooking, and cooling a filling
Preparing, cooking, and cooling a mashed potato food topper
Placing the cooled filling and the mashed potato topper into separate containers
Freezing the pie filling and the mashed potato toppers in separate containers
Cooking does not specifically teach making individual serving portions of the food topper and the filling and extruding the topper food(mashed potatoes) into a plurality of compartments in a mold tray. However, Bento teaches a process of making individual portions of shepherd’s by placing a pie filling into individual circular compartments of a muffin tin(mold tray having compartments with predetermined shape and depth) and then extruding(piping) mashed potatoes on top of the filling(p.2, 2nd bullet). Bento teaches that the metal muffin tin provides support for the cups and the piping allows for a “fancy” look(p.2, 2nd bullet). Bento teaches further cooking the muffin tin comprising the mashed potatoes and then freezing the muffin tin in order to create individual frozen portions of shepherd’s pie(p.2 3rd and 4th bullet).  
It would have been obvious to use a muffin tin with separate compartments to freeze the mashed potatoes of Cooking in order to provide additional support for the mashed potatoes and provide individual servings. It would have been obvious to pipe the mashed potatoes into the individual muffin tin compartments as taught in Bento in order to achieve a “fancy look”. While Bento teaches freezing the pie filling and topper together in the muffin tin, it would have been obvious to only freeze the mashed potato topper in the compartments of the tin because Cooking desires for the mashed potato topping and filling to be frozen separately. 



Claim 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooking for my Soul.com(Cast Iron Skillet Shepherd’s Pie cookingformysoul.com/cast-iron-skillet-shepherds-pie/) in view of Just Bento.com(Individual portion frozen shepherd’s pies(or any kind of casserole dish) further view of Tinkleo.com(https://www.tinkleo.com/goods/bakeware/4641.html) and Cookpad.com(Mashed Potato Ghost Cups).
Regarding claims 3 and 4, Cooking and Bento does not specifically teach that the compartments on the mold tray(baking tin) have a bottom surface incorporating an indented design pattern. However, Tinkleo teaches a baking tin with indented design patterns that form designs such as snowflake, bear, seashell, and heart on food products. Cookpad further teaches that “Ghost Cups” comprising mashed potatoes that are made into the shaped of a ghost placed on top of beef cups, similar to the individual shepherd’s pies of Bento. Cookpad teaches that “they(the cups) were a great treat at the office”. Since Cookpad teaches it is popular to have a mashed potato topper shaped into a design, it would have been obvious to shape the mashed potato topper of Cooking into a design by placing the mashed potatoes into the compartments of the baking tin of Tinkleo in order to achieve a consistent shape.  
	Regarding claims 5 and 6, Tinkeo teaches that the muffin tins comprise a “circumferential reinforcing lip” around the perimeter of the compartments and a “reinforcing peripheral edge” around the outside of the entire tin(see picture, p.4).
	Regarding claim 8, Tinkleo teaches that the mold tray have a planar circular bottom surface incorporating a design pattern configured to form an outline of the design pattern into a surface of the mashed potato disc molded by the compartment(see picture, p.4). 
	 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooking for my Soul.com(Cast Iron Skillet Shepherd’s Pie cookingformysoul.com/cast-iron-skillet-shepherds-pie/) in view of Just Bento.com(Individual portion frozen shepherd’s pies(or any kind of casserole dish) in view of Claffy(US 2007/0284358)
	Regarding claim 7, Cooking and Bento do not specifically teach that the mold tray is constructed out of single use plastic or recyclable plastic. However, Claffy teaches a multiple compartment insulated food tray that can store multiple servings of food made out of single use plastic(abstract, paragraph 2,claim 21). It would have been obvious to freeze the mashed potato toppers of Cooking into a multiple compartment insulated food tray comprising single use plastic since it provides an effective way of freezing multiple portions intended to keep separate as taught in Claffy. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooking for my Soul.com(Cast Iron Skillet Shepherd’s Pie cookingformysoul.com/cast-iron-skillet-shepherds-pie/) in view of Just Bento.com(Individual portion frozen shepherd’s pies(or any kind of casserole dish) further in view of Stewart(Shepherd’s Pies https://www.marthastewart.com/318244/shepherds-pies)

Regarding claim 9, Cooking teaches thawing the container of the pie filling and separately thawing the mashed potato topper. Cooking further teaches assembling the pie by placing the topper on the filling and baking the shepherd’s pies for a predetermined amount of time(p.12, 2nd bullet).
This order of steps is different from the claimed invention. The claimed invention recites defrosting the container of pie filling, placing the defrosted filling in a pie tin, placing a frozen mashed potato topper on top of the filling to form shepherd’s pies, defrosting the pies, and baking the shepherd’s pie. In other words, Cooking teaches essentially the same method as claimed, including defrosting of both the topper and the filling and baking, but does not teach a separate step of placing a frozen topper on an at least partially defrosted topper and further thawing the combination. 

However, where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”
Cooking teaches assembling the pies and baking but does not specifically teach that the pies are assembled in a pie tin. However, Stewart teaches a method of making individual shepherd’s pies in which the filling and topper is baked in individual pie tins. It would have been obvious to fully defrost the at least partially defrosted filling and the frozen topper in individual pie tins in order to allow for individual servings to be prepared at one time as taught in Stewart. 

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooking for my Soul.com(Cast Iron Skillet Shepherd’s Pie cookingformysoul.com/cast-iron-skillet-shepherds-pie/) in view of Just Bento.com(Individual portion frozen shepherd’s pies(or any kind of casserole dish), Food.com(https://www.food.com/recipe/shepherds-pie-make-ahead-freeze-ahead-oamc-370032) and Claffy(US 2007/0284358)
	Regarding claims 10 and 14, Cooking teaches a method of making a plurality of mashed potato-topped meat pieces, the method comprising(p.12, Make it Ahead, second bullet):
	Cooking a meat-based pie filling
	Placing a predetermined amount of pie filling into a container
	Preparing mashed potatoes
	Placing mashed potatoes into a container
	Freezing the pie filling in the container and freezing the mashed potatoes in a separate container. 
Cooking does not specifically teach making individual serving portions of the food topper and the filling and extruding the topper food(mashed potatoes) into a plurality of compartments in a mold tray. However, Bento teaches a process of making individual portions of shepherd’s by placing a pie filling into individual circular compartments of a muffin tin(mold tray) and then extruding(piping) mashed potatoes on top of the filling(p.2, 2nd bullet). Bento teaches that the metal muffin tin provides support for the cups and the piping allows for a “fancy” look(p.2, 2nd bullet). Bento teaches further cooking the muffin tin comprising the mashed potatoes and then freezing the muffin tin in order to create individual frozen portions of shepherd’s pie(p.2 3rd and 4th bullet).  
It would have been obvious to use a container with separate circular compartments to freeze the mashed potatoes of Cooking in order to provide additional support for the mashed potatoes and provide individual servings. It would have been obvious to pipe the mashed potatoes into the individual muffin tin compartments as taught in Bento in order to achieve a “fancy look”. While Bento teaches freezing the pie filling and topper together in the container, it would have been obvious to only freeze the mashed potato topper in the compartments of the container because Cooking desires for the mashed potato topping and filling to be frozen separately. 

	Cooking and Bento do not specifically teach placing individual serving portions of the pie filling into a plastic bag. However, Food.com teaches extra making shepherd’s pie filling and storing it in freezer bags in order to store for a future dinner(p.1). It would have been obvious to store the shepherd’s pie filling of Cooking in a freezer bag since Food.com teaches that freezer bags provide an effective way of storing shepherd’s pie filling in the freezer. 
Cooking, Bento and Food do not specifically teach that the mold tray is constructed out of single use plastic or recyclable plastic. However, Claffy teaches a multiple compartment insulated food tray that can store multiple servings of food made out of single use plastic(abstract, paragraph 2,claim 21). It would have been obvious to freeze the mashed potato toppers of Cooking into a multiple compartment insulated food tray comprising single use plastic since it provides an effective way of freezing multiple portions intended to keep separate as taught in Claffy.

Claims 11-13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooking for my Soul.com(Cast Iron Skillet Shepherd’s Pie cookingformysoul.com/cast-iron-skillet-shepherds-pie/) in view of Just Bento.com(Individual portion frozen shepherd’s pies(or any kind of casserole dish), Food.com(https://www.food.com/recipe/shepherds-pie-make-ahead-freeze-ahead-oamc-370032) and Claffy(US 2007/0284358) further view of Tinkleo.com(https://www.tinkleo.com/goods/bakeware/4641.html) and Cookpad.com(Mashed Potato Ghost Cups).
Regarding claim 11, Cooking in view of Bento, Food, and Claffy does not specifically teach that the compartments on the plastic mold tray have a bottom surface incorporating an indented design pattern. However, Tinkleo teaches a baking tin with indented design patterns that form designs such as snowflake, bear, seashell, and heart. Cookpad further teaches that “Ghost Cups” comprising mashed potatoes that are made into the shaped of a ghost placed on top of beef cups, similar to the individual shepherd’s pies of Bento. Cookpad teaches that “they(the cups) were a great treat at the office”. Since Cookpad teaches it is popular to have a mashed potato topper shaped into a design, it would have been obvious to use a container with circular compartments comprising indented design patterns similar to the baking tin of Tinkleo in order to achieve a consistent pattern in the mashed potato layer of Cooking.   
	Regarding claims 12 and 13, Tinkeo teaches that the muffin tins comprise a “circumferential reinforcing lip” around the perimeter of the compartments and a reinforcing peripheral edge around the outside of the entire tin(see picture, p.4).
	Regarding claim 15, Tinkleo teaches that the mold tray have a planar circular bottom surface incorporating a design pattern configured to form an outline of the design pattern into a surface of the mashed potato disc molded by the compartment(see picture, p.4). 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooking for my Soul.com(Cast Iron Skillet Shepherd’s Pie cookingformysoul.com/cast-iron-skillet-shepherds-pie/) in view of Just Bento.com(Individual portion frozen shepherd’s pies(or any kind of casserole dish), Food.com(https://www.food.com/recipe/shepherds-pie-make-ahead-freeze-ahead-oamc-370032) and Claffy(US 2007/0284358) further in view of Stewart(Shepherd’s Pies https://www.marthastewart.com/318244/shepherds-pies).
Regarding claim 16, Cooking teaches thawing the container of the pie filling and separately thawing the mashed potato topper. Cooking further teaches assembling the pie by placing the topper on the filling and baking the shepherd’s pies.
This order of steps is different from the claimed invention. The claimed invention recites defrosting the container of pie filling, placing the defrosted filling in a pie tin, placing a frozen mashed potato topper on top of the filling to form shepherd’s pies, defrosting the pies, and baking the shepherd’s pie. In other words, Cooking teaches essentially the same method as claimed, including defrosting of both and the topper and filling and baking, but does not teach a separate step of placing a frozen topper on an at least partially defrosted topper and further thawing the combination. 

However, where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”
Cooking teaches assembling the pies and baking but does not specifically teach that the pies are assembled in a pie tin. However, Stewart teaches a method of making individual shepherd’s pies in which the filling and topper is baked in individual pie tins. It would have been obvious to fully defrost the at least partially defrosted filling and the frozen topper in individual pie tins in order to allow for individual servings to be prepared at one time as taught in Stewart. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791